ORDER
PER CURIAM.
Appellant, Charles Lancaster, appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an evi-dentiary hearing. He claims: (1) the trial court lacked jurisdiction because the State’s information was insufficient; and (2) his trial attorney provided ineffective assistance.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).